Citation Nr: 0836761	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  03-03 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to January 
1994.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The veteran's April 2001 claim for entitlement to service 
connection for tinnitus was denied in a May 2002 rating 
decision.  The April 2001 claim for entitlement to service 
connection for a low back condition was denied in a July 2002 
rating decision.  The veteran disagreed and perfected an 
appeal.

In May 2005, the veteran and his representative presented 
evidence and testimony in support of his claims at a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ).  A transcript of the hearing has been associated 
with the veteran's VA claims folder.

In June 2005, the Board remanded the claim, in-part, for 
further evidentiary and procedural development.  In October 
2007, the veteran remanded the claim for further evidentiary 
and procedural development.


FINDINGS OF FACT

1.  The preponderance of the competent medical and other 
evidence supports a conclusion that the veteran's low back 
condition is unrelated to his active duty service.

2.  The preponderance of the competent medical and other 
evidence supports a conclusion that the veteran's tinnitus is 
unrelated to his active duty service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a low back 
condition is not warranted.  38 U.S.C.A. § 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  Entitlement to service connection for tinnitus is not 
warranted. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he injured his back during service 
and that it has manifested in his current low back condition.  
He further contends that his work as a diesel mechanic during 
service exposed him to excessive noise which has resulted in 
his current tinnitus.  The Board will first address 
preliminary matters and then render a decision on the issues 
on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the veteran's claim for 
further procedural and evidentiary development in an October 
2007 order.  Specifically, the Board ordered VBA to provide 
the veteran with all notice required by law and to contact 
the veteran to identify health care providers who treated his 
back condition and to obtain all records not already in the 
veteran's VA claims folder.  VBA was also directed to provide 
an orthopedic examination of the veteran and, after reviewing 
the veteran's VA claims folder, to render a medical opinion 
whether the veteran's low back condition is related to his 
active duty service.  VBA was further directed to provide the 
veteran with an audiological examination and provide a 
medical opinion whether the veteran's tinnitus was related to 
his active duty service.

The record indicates that the veteran was contacted in 
writing in an October 2007 letter and was requested to 
provide records or information about records pertaining to 
medical records of treatment for his low back condition.  The 
record shows that the veteran was examined by a VA physician 
and audiologist in July 2008.  Both examiners provided 
opinions whether the veteran's conditions were related to his 
active duty service.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  The 
Board finds that VBA has substantially complied with the 
October 2007 Remand.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the RO provided the veteran with notice in 
letters dated February 2002, October 2005 and October 2007 in 
which the veteran was informed what was required to 
substantiate a claim for service connection.  Specifically, 
the veteran was informed that the evidence needed to show 
that he had an injury in military service or a disease that 
began in or was made worse during military service or an 
event in service causing injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease or event in 
military service.

In addition, the letters notified the veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the veteran was specifically informed of how VA 
determined a disability rating and an effective date in the 
October 2007 letter and, as indicated above, received notice 
regarding the first three Dingess elements.  


In addition, the duty to assist the veteran has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, and all pertinent VA medical records 
and all private medical records identified by the veteran are 
in the claims file.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).  In this case, the 
veteran was provided examinations in April 2002, November 
2005, and July 2008 regarding his claims for entitlement to 
service connection for a low back condition and tinnitus. 

VA has further assisted the veteran throughout the course of 
this appeal by providing him with a statement of the case 
which informed him of the laws and regulations relevant to 
his claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the veteran and his 
representative presented evidence and testimony in support of 
the veteran's claims at a video conference hearing before the 
undersigned VLJ.  

The Board will therefore proceed to a decision on the merits.  









	(CONTINUED ON NEXT PAGE)



1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for tinnitus.

Because the issues present similar facts and identical law, 
they will be addressed in a single analysis.

Relevant law and regulation 

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. See Hickson, supra.  The Board will 
address each element as to each claim in order.

With regard to the veteran's claim for a low back disorder 
and Hickson element (1), the Board notes that the October 
2008 VA examiner diagnosed the veteran's condition as 
"mechanical low back pain, sacroiliac dysfunction, bilateral 
degenerative changes of lumbar spine."  Thus, element (1) is 
satisfied.

With regard to the veteran's claim for tinnitus and Hickson 
element (1), the record reveals that the October 2008 VA 
audiological examiner reported a diagnosis of bilateral 
tinnitus.  Thus, element (1) is also satisfied.

With regard to element (2), the Board has reviewed the 
veteran's service medical records (SMR) which include a 
September 14, 1993, entry indicating that the veteran 
reported to sick bay with complaints of low back pain for 4 
days.  The report continues that the veteran was diagnosed 
with sciatica by a "civilian Dr. on 10 Sep & was seen by M-O 
[medical officer] @ PTS [Portsmouth] Naval Hospital on 12 Sep 
. . . ."  The assessment was reported as "poss [possible] 
sciatica."  The veteran was prescribed muscle relaxants and 
bed rest, with instructions to return within 3 days if 
symptoms did not improve.  There is no record the veteran 
returned to sick bay.  The Board observes that the veteran's 
separation physical pre-dates the September 1993 entry.

Providing the veteran with the benefit of the doubt, the 
Board finds that the evidence supporting element (2) is at 
least in equipoise.  Thus, element (2) is satisfied.

With regard to element (2) and tinnitus, the veteran's SMR do 
not contain any evidence the veteran complained of tinnitus 
despite having received several hearing tests during 
serviced.  However, the Board notes that the record indicates 
that the veteran's job rating was an Engineman and diesel 
mechanic.  That rating would likely have exposed him to 
excessive noise.  The veteran has testified that he was 
exposed to noise during service.  See hearing transcript at 
pages 19-21.  Again, providing the veteran with the benefit 
of the doubt, the Board finds that the evidence supporting 
element (2) is at least in equipoise.  Thus, element (2) is 
satisfied.

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the medical evidence of record does not 
support the veteran's claims.

After reviewing the veteran's entire VA claims folder, the 
July 2008 VA medical examiner provided the following medical 
opinion regarding nexus:

[I]t appears that [the veteran's] current symptoms 
and problems stem from his post-service injuries 
and problems.  In spite of his history of possibly 
straining his back carrying a cylinder in the mid-
1980s, subsequent ROS [review of systems] were 
negative for recurrent back pain which speaks 
against that alleged incident as causing or leading 
to chronic back problems. [The veteran's] outside 
records note several strain incidents post-
military.  Therefore, it is reasonable to conclude 
that he did not suffer any long-term sequela to his 
back as a result of his time in service.

There are no other medical opinions regarding any 
relationship between the veteran's active duty service and 
his low back condition.  

The Board notes that the veteran submitted documents from 
private treatment which indicate that he injured his back 
mowing his lawn in 1998.  The documents support the July 2008 
examiner's opinion.  In addition, to the extent that the 
veteran's statements purport to establish that his current 
back injury was caused by an incident during service, it is 
well established that as a layperson, he does not have the 
medical knowledge, training or expertise to make such a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

For the reasons stated above, the Board finds that a 
preponderance of the evidence supports a conclusion that the 
veteran's low back condition is unrelated to his military 
service.  The claim fails for that reason.

With regard to Hickson element (3) and tinnitus, the July 
2008 audiologist also provided an opinion regarding a nexus 
between the veteran's current tinnitus and his active duty 
service.  Specifically, after reviewing the VA claims folder, 
the examiner stated that the veteran's hearing was within 
normal limits upon discharge from active duty, that there was 
no evidence of tinnitus during service, and that "it is not 
at least as likely as not (i.e. less than fifty percent 
probability) that the veteran's tinnitus is related to his 
military service [and] . . . is likely secondary to his 
hearing loss.  Again, there is no other medical evidence of 
record addressing a linkage between the veteran's current 
tinnitus and exposure to noise in service.  Moreover, as 
above, to the extent that the veteran's statements tend to 
make such a connection, they are not probative.  See Espiritu 
supra.

For the reasons stated above, the Board finds that a 
preponderance of the evidence supports a conclusion that the 
veteran's tinnitus condition is unrelated to his military 
service.  The claim fails for that reason.




ORDER

Entitlement to service connection for a low back condition is 
denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


